Name: Commission Regulation (EC) No 456/2001 of 6 March 2001 establishing measures for the recovery of the stock of cod to the west of Scotland (ICES Division VIa) and associated conditions for the control of activities of fishing vessels
 Type: Regulation
 Subject Matter: fisheries;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32001R0456Commission Regulation (EC) No 456/2001 of 6 March 2001 establishing measures for the recovery of the stock of cod to the west of Scotland (ICES Division VIa) and associated conditions for the control of activities of fishing vessels Official Journal L 065 , 07/03/2001 P. 0013 - 0016Commission Regulation (EC) No 456/2001of 6 March 2001establishing measures for the recovery of the stock of cod to the west of Scotland (ICES Division VIa) and associated conditions for the control of activities of fishing vesselsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2) and in particular Article 15(1) thereof,Whereas:(1) In November 2000, the International Council for the Exploration of the Sea indicated that the stock of cod to the west of Scotland (ICES Division VIa) is at serious risk of collapse.(2) At the Council meeting of 14 and 15 December 2000, the Commission and the Council noted the urgent requirement to establish a recovery plan for cod to the west of Scotland.(3) The immediate requirement is to allow as many cod as possible to spawn before the end of April 2001 when the spawning season finishes.(4) Therefore, the establishment of areas to the west of Scotland closed to fishing in this time period is urgently required.(5) However, fishing with gears appropriate for the capture of pelagic fish, molluscs and crustaceans to the west of Scotland creates no peril for the cod stock. Fisheries for these species within the closed areas should, therefore, be permitted.(6) To confirm that fishing for pelagic fish and crustaceans creates no peril for cod, observers should be placed on board vessels which fish for these species within the closed areas.(7) To further ensure compliance with the required conditions for fishing by fishing vessels operating within or passing through the closed areas, additional measures to control the activities of such fishing vessels are required,HAS ADOPTED THIS REGULATION:Article 11. Until 30 April 2001 it shall be prohibited to conduct any fishing activity within the following three areas:(a) the area enclosed by sequentially joining with straight lines the following geographical coordinates:59 ° 05' N, 06 ° 45' W,59 ° 30' N, 06 ° 00' W,59 ° 40' N, 05 ° 00' W,60 ° 00' N, 04 ° 00' W,59 ° 30' N, 04 ° 00' W,59 ° 05' N, 06 ° 45' W, and(b) that part of ICES statistical rectangle 39E4 which lies to the east of the peninsula of Kintyre and to the north of a straight line between 55 ° 18' 18" N, 05 ° 38' 50" W and 55 ° 00' 30" N, 05 ° 09' 24" W; and(c) that part of ICES statistical rectangle 39E4 which lies to the north of a straight line between 55 ° 17' 57" N, 05 ° 47' 54" W and 55 ° 00' 00" N, 05 ° 21' 00" W and to the south of a straight line between 55 ° 18' 18" N, 05 ° 38' 50" W and 55 ° 00' 30" N, 05 ° 09' 24" W.For indicative purposes, a map of the abovementioned areas is provided in the Annex.2. (a) Paragraph 1 shall not apply to vessels which fish with:(i) purse seines or similar encircling gears; or(ii) trawls provided that:- the mesh size of such trawls lies in the range 32 mm to 69 mm for fishing for pelagic fish, and- all such trawls retained on board are of the permitted mesh size range.(b) The prohibition laid down in paragraph 1(b) shall not apply to vessels which fish with:(i) dredges for fishing for scallops; or(ii) pots or creels; or(iii) trawls provided that:- the mesh size of such trawls lies in the range 70 to 79 mm or 80 to 99 mm for fishing for Norway lobsters, and- all such trawls retained on board are of only one of the permitted mesh size ranges, and- the catches retained on board are landed only if their percentage composition complies with the conditions laid down with respect to towed gears of mesh size range 70 mm to 79 mm in Annex I of Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(3).(c) The prohibition laid down in paragraph 1(c) shall not apply to vessels which fish with:(i) dredges for fishing for scallops; or(ii) pots or creels.3. Whenever a vessel is operating under the conditions laid down in paragraph 2, it is prohibited to carry on board any other type of fishing gear whenever:- purse seines or similar encircling gears, or- trawls, or- pots or creels, or- dredges,are carried.4. Vessels operating in the area defined in paragraph 1(a) under the conditions laid down in paragraph 2(a) shall be equipped with a functioning vessel monitoring system in conformity with conditions laid down in Article 3 of Council Regulation (EEC) No 2847/93(4) establishing a control system applicable to the common fisheries policy.Article 2Until 30 April 2001 it is prohibited for any vessel to immerse, wholly or partially, or to otherwise deploy:- in the geographical area defined in Article 1(1)(a), fishing gears which are not in conformity with the conditions laid down in Article 1(2)(a), or- in the geographical area defined in Article 1(1)(b), fishing gears which are not in conformity with the conditions laid down in Article 1(2)(b), or- in the geographical area defined in Article 1(1)(c), fishing gears which are not in conformity with the conditions laid down in Article 1(2)(c).Article 31. The authorities of Member States shall ensure that observers shall be on board Community fishing vessels flying their flag:- for the duration of at least 20 voyages undertaken in the area defined in Article 1(1)(a) and carried out under the conditions laid down in Article 1(2)(a)(ii),- for the duration of at least 20 voyages undertaken in the area defined in Article 1(1)(b) under the conditions laid down in Article 1(2)(b)(iii).To this end, each Member State shall establish a sampling plan and transmit it to the Commission for approval.2. The observers shall record for each operation of the fishing gear, the mesh size of the trawl and the geographical location of the operation and shall implement an appropriately designed sampling procedure to estimate:(a) the total quantity by weight of pelagic fish, of Norway lobsters and of all other marine organisms except cod caught by each operation of the fishing gear;(b) the total quantity by weight of cod caught by each operation of the fishing gear;(c) the length to the nearest centimetre below the absolute length of the cod caught by each operation of the fishing gear;(d) the total quantity of pelagic fish, of Norway lobsters and of all other marine organisms except cod landed;(e) the total quantity of cod landed;(f) the length to the nearest centimetre below the absolute length of the cod landed.3. The master of a Community vessel designated to receive an observer on board shall make every reasonable effort to facilitate the arrival of the observer and shall provide the observer with appropriate facilities for accommodation and work.Article 41. The authorities of Member States shall ensure that, on at least 50 occasions, the landings of vessels which have operated with no observer on board:- in the area defined in Article 1(1)(a) under the conditions laid down in Article 1(2)(a)(ii), and- in the area defined in Article 1(1)(b) under the conditions laid down in Article 1(2)(b)(iii),shall be sampled immediately after landing.To this end, each Member State shall establish a sampling plan and submit it to the Commission for approval.2. The sampling shall be designed to provide estimates of:(a) the total quantity of pelagic fish, of Norway lobsters and of all other marine organisms except cod landed;(b) the total quantity of cod landed;(c) the length to the nearest centimetre below the absolute length of the cod landed.Article 5Member States shall send to the Commission by 1 June at the latest, a comprehensive report of the activities and findings of the observers assigned to Community vessels flying their flag and of their sampling of landings.Article 61. Each Member State shall transmit to the Commission, at the latest 10 working days after the date of entry into force of this Regulation, a list of Community fishing vessels flying their flag authorised to engage in fishing activities within the areas and time period referred to in Article 1(1). The list shall indicate, for each vessel, the internal fleet register number as attributed in conformity with Article 5 of Commission Regulation (EC) No 2090/98(5) concerning the fishing vessel register of the Community. The Commission shall send the lists to the authorities responsible for controlling the provisions of the present Regulation. Subsequent changes to the lists shall immediately be transmitted to the Commission which will immediately inform the responsible authorities.2. Masters of fishing vessels engaging in fishing activities under the conditions laid out in Article 1(2)(a) and who have fished or who intend to fish in the area defined in Article 1(1)(a), shall transmit a report by fax, radio station, telex or telephone to:- the flag State, and- where appropriate, the coastal State responsible for monitoring activities in waters in which the fishing activity takes place.The report shall include:- the quantities in kilograms live-weight of each species of marine organisms retained on board immediately prior to each entry into the area,- the quantities in kilograms live-weight of each species of marine organisms caught in the area and retained on board immediately prior to each departure from the area;- name of the vessel,- code (entry "IN", exit "OUT"),- date, time, geographical location,- name of the master.Article 7This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 125, 26.4.1998, p. 1.(4) OJ L 261, 20.10.1993, p. 1.(5) OJ L 266, 1.10.1998, p. 27.ANNEXCod closure areas>PIC FILE= "L_2001065EN.001602.EPS">>PIC FILE= "L_2001065EN.001603.EPS">